Knowlton, J.
The only tenement for the keeping of which the jury were permitted in this case to hold the defendant liable, was the hotel called the American House. What rooms were included in that tenement was plainly a question of fact for the jury. There was evidence sufficient to warrant a finding that the room below was a part of it. The fact that this room was not used or occupied during a part of the time named in the *583complaint was only a circumstance bearing upon the question whether it belonged to the tenement.
The instructions were appropriate to any view of the evidence that the jury might take, and were sufficient.

Exceptions overruled.